UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


James V. Robinson,               :
                                 :
              Plaintiff,         :
                                 :
              v.                 :                    Civil Action No. 11-1037 (CKK)
                                 :
United States Parole Commission, :
                                 :
              Defendant.         :


                                  MEMORANDUM OPINION

       In this civil action brought pro se, plaintiff, a District of Columbia parolee, claims that

defendant United States Parole Commission (“Commission”) has failed to provide him a timely

hearing under 28 C.F.R. § 2.95 to consider the early termination of his parole supervision. He

seeks a declaratory judgment and an order compelling defendant to terminate his parole

supervision and to issue a “certificate of discharge from sentence.” Compl. ¶ 9. Defendant

moves to dismiss on the ground that its scheduling of a parole termination hearing in October

2011 renders this action moot. Assuming that the hearing has occurred, the Court agrees that this

action is moot and, thus, will grant defendant’s motion to dismiss.

                                        BACKGROUND

       Plaintiff is serving an aggregate prison sentence of 57 years imposed on July 11, 1985, by

the Superior Court of the District of Columbia for first-degree burglary and rape. Mem. of P. &

A. in Support of Def.’s Mot. to Dismiss, Declaration of Rockne Chickinell (“Chickinell Decl.”)

[Dkt. # 9-3] ¶ 2. On June 23, 2001, plaintiff was released to parole supervision until the

expiration of his sentence on July 24, 2041. Id. Based on a Supervision Report, the Commission
decided in May 2007 to keep plaintiff on active supervision. Id. ¶ 4 & Ex. 4. On August 12,

2010, the Commission received another Supervision Report that recommended continued

supervision over plaintiff. Id. ¶ 5 & Ex. 5. The Commission, however, notified Supervision

Officer Kaitlin Digney by letter of August 26, 2010, of its decision to conduct a parole

termination hearing. It enclosed a form captioned “Early Termination Notice/Waiver for

Hearings in the District of Columbia” for plaintiff’s completion. Id., Ex. 6.

       By June 6, 2011, plaintiff had not received a parole termination hearing and, thus, filed

this civil action while residing in the District of Columbia. On July 26, 2011, the Commission

scheduled a parole termination hearing for plaintiff on August 30, 2011, id., Ex. 8, which was

rescheduled allegedly at plaintiff’s request on October 4, 2011. Def.’s Reply in Support of Its

Mot. to Dismiss [Dkt. # 13] at 2; see Pl.’s Opp’n to Def.’s Mot. for Dismissal ¶ 2

(acknowledging current hearing date as October 4, 2011).

                                          DISCUSSION

       Pursuant to 28 C.F.R. § 2.95(a), the Commission “may terminate a parolee’s supervision,

and legal custody over the parolee, before the sentence expires.” Plaintiff claims that defendant

has violated the following provision:

       Five years after releasing a prisoner on supervision, the Commission shall terminate
       supervision over the parolee unless the Commission determines, after a hearing
       conducted in accordance with the procedures prescribed in 18 U.S.C. 4214(a)(2), that
       such supervision should not be terminated because there is a likelihood that the
       parolee will engage in conduct violating any criminal law. If the Commission does
       not terminate supervision under this paragraph, the parolee may request a hearing
       annually thereafter, and the Commission shall conduct an early termination hearing
       at least every two years.

28 C.F.R. § 2.95(c).



                                                 2
        A convicted individual has “no constitutional or inherent right . . . to be conditionally

released before the expiration of a valid sentence,” Greenholtz v. Inmates of Nebraska Penal

Correctional Complex, 442 U.S. 1, 7 (1979), and plaintiff’s claim for relief under the foregoing

federal regulation appears to be moot in light of the scheduled hearing.

            Plaintiff counters that this action is not moot because defendant has allegedly abused its

discretion in matters pertaining to his parole and has shown bias or prejudice toward him. See

generally Pl.’s Opp’n at 12-23.1 Specifically, plaintiff surmises that because he “is a sex

offender, or a person not liked by the Defendant, [he] can entertain no reasonable belief that

[defendant] will not act again to unjustly abridge his liberty or freedom . . . .” Id. ¶ 18.

Defendant argues correctly that this claim is not ripe for review because a hearing has yet to

occur, see Def.’s Reply at 3-6, but more importantly the claim is not ripe because a decision has

yet to be made about the early termination of plaintiff’s parole. In any event, this Court would

lack jurisdiction to order in this civil action the termination of plaintiff’s parole and his release

from custody. See Sutherland v. McCall, 709 F.2d 730, 732 (D.C. Cir. 1983) (absent a showing

of unreasonable delay or resulting prejudice, the appropriate remedy for a delayed hearing would

be "a writ of mandamus to compel the Commission's compliance with the statute[,] not a writ of

habeas corpus to compel release on parole or to extinguish the remainder of the sentence.")

(citations omitted); Preiser v. Rodriguez, 411 U.S. 475, 500 (1973) (A claim challenging the fact

or duration of one’s custody is the exclusive province of habeas corpus.).




        1
         Because plaintiff’s opposition is not paginated, the Court references the page numbers
assigned by the electronic docket system.

                                                    3
      For the foregoing reasons, the Court will grant defendant’s motion to dismiss. A separate

Order accompanies this Memorandum Opinion.



                                           __________s/s__________________
                                           COLLEEN KOLLAR-KOTELLY
                                           United States District Judge

DATE: November 18, 2011




                                              4